14. Deliberate release into the environment of genetically modified organisms (implementing powers conferred on the Commission) (vote)
- Report: Gyula Hegyi
- Before the vote:
rapporteur. - Mr President, I do not want to steal my colleagues' time, but as we did not have a plenary debate and we have reached the first reading discussion, I would like to inform you about the basic elements of the new legislation on GMOs.
The compromise package gives Parliament the right to control the deliberate release of GMOs. Parliamentary control means transparency on this sensitive issue. The Eurobarometer opinion poll showed that, with regard to GMOs, 94% of our citizens want the right to choose, 86% want to know more before consuming GMOs and 71% simply do not want GMO food. That is why our greatest success is that the Council and the Commission have agreed to Parliamentary control of the implementation of the labelling requirements of GMOs.
I wish to thank the shadow rapporteurs, the Commission and the Portuguese Presidency. Having greater openness on genetically modified organisms makes Europe more democratic.